Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/28/2021.
Examiner Notes
3. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Request for Continued Examination
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Reply to Applicants arguments
5. Applicant’s arguments filed with the office along with a request for continued examination were fully considered and found to be not persuasive. The arguments regarding “a spring arranged in a region of the at least one rotational axis” are directed to subject matter which was newly introduced as an amended claim limitation. Please see the rejection below Mow et al (US 2011/0084887 A1) and in view of Sutherland et al (US 2008/0087211 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-5, 7, 8, 11, 13, 15-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mow et al (US 2011/0084887 A1) and in view of Sutherland et al (US 2008/0087211 A1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 1, Mow et al (US 2011/0084887 A1) teaches, A measurement system for over-the-air measurements (paragraph [0049]), the measurement system comprising: a device under test (element 10, figure 2); at least one antenna (element 26, figure 2, paragraph [0049]); a positioner for positioning the device under test (figures 6, 9), wherein the positioner comprises at least one rotational axis (figure 6); and a measurement 
    PNG
    media_image2.png
    614
    507
    media_image2.png
    Greyscale
and wherein the at least one rotational axis comprises a locking mechanism, and/or the common interface (The rod supporting the DUT 10 is the common interface which can support any DUT and rotate it about rotation axes as shown in figure 6) comprises a locking mechanism (figure 6, As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. It is inherent that the DUT 10 mounted on a rod like structure 52 with a hole will have a locking mechanism to hold the DUT assembly in place during rotation 62, paragraph [0071])).
Furthermore it should be noted that the recitation, one rotational axis comprises a locking mechanism, and/or the common interface comprises a locking mechanism is in the alternate, which requires only one of the recited elements to satisfy the claim requirements.
Mow et al fails to teach the limitation “a spring arranged in a region of the at least one rotational axis”.

Sutherland further teaches, the universal mount system includes a mount having barrel configured to receive the insert member of an accessory. Preferably, a locking mechanism on the mount engages the insert automatically, when the insert is positioned completely within the barrel. Further, the locking mechanism preferably engages the insert regardless of the rotational orientation of the insert. Interlocking splines on the insert member and along the barrel of the mount secure the insert at a desired rotational orientation. Virtually any accessory or piece of equipment can be adapted to include an insert member for use with the universal mounting system of the invention (paragraph [0040]).

One of the ordinary skill in the art would have been motivated to make this modification for releasably securing the antenna locking it in a rotational orientation as desired.

Regarding dependent claim 2, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one antenna is adapted to create at least one electromagnetic wave along at least one vertical axis with respect to the device under test (paragraphs [0047], [0049]).

Regarding dependent claim 3, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one antenna comprises at least one feed antenna (paragraph [0051]).
 
Regarding dependent claim 4, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein one or more of the following conditions exist: the positioner comprises one or more of an elevation and a swing for the at least one rotational axis (figures 5, 6 and 9); and the positioner comprises an additional outer axis, wherein the positioner 
 
Regarding dependent claim 5, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one rotational axis is arranged within an area directly below the device under test (figure 6).

Regarding dependent claim 7, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 6.
Mow et al further teaches, wherein the locking mechanism is a bayonet-type locking mechanism (figure 6. As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. It is inherent that the DUT 10 mounted on a rod like structure 52 with a hole will have a locking mechanism to hold the DUT assembly in place during rotation 62).

Regarding dependent claim 8, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 6.
Mow et al further teaches, wherein the different measurement setups comprise a measurement setup comprising one of a thermally isolated space, a thermal bubble, a thermally isolated space with radio frequency neutral material, and a thermal bubble with radio frequency neutral material (paragraph [0054]).

Regarding dependent claim 11, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the different measurement setups comprise a measurement setup comprising a base station (paragraph [0056]).

Regarding dependent claim 13, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 12.
Mow et al further teaches, wherein a material of the at least one device under test platform comprises one of foam, rigid foam, rigid foam based on polymethacrylimide, and rohacell (paragraph [0054]).

Regarding dependent claim 15, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the worm gear driven tilt device uses the at least one rotational axis of the positioner (figure 6 and its description, As shown in FIG. 6, DUT 10 may be 

Regarding dependent claim 16, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one rotational axis comprises an inner rotational axis and an outer rotational axis, and wherein the common interface is arranged in a manner that the device under test is in the center of rotation of the outer rotational axis (figure 6, As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. The rod holding DUT 10 is movable through the hole on element 52 along the axis 62). 

Regarding dependent claim 17, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al further teaches, wherein the at least one rotational axis comprises an inner rotational axis and an outer rotational axis, and wherein the common interface is arranged in a manner that the device under test is out of the center of rotation of the inner rotational axis (figure 6, As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. The rod holding DUT 10 is movable through the hole on element 52 along the axis 62).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 18, Mow et al (US 2011/0084887 A1) teaches, A measurement method for over-the-air measurements(paragraph [0049]), the measurement method comprising the steps of: positioning a device under test (element 10, figure 2) with the aid of a positioner comprising at least one rotational axis (figures 6, 9); and creating at least one electromagnetic wave along at least one vertical axis with respect to the device under test (paragraphs [0047], [0049]) with the aid of at least one antenna (element 26, figure 2, paragraph 
    PNG
    media_image3.png
    552
    455
    media_image3.png
    Greyscale
(figure 6), and wherein the at least one rotational axis comprises a locking mechanism, and/or the common interface (The rod supporting the DUT 10 is the common interface which can support any DUT and rotate it about rotation axes as shown in figure 6) comprises a locking mechanism (figure 6, As shown in FIG. 6, DUT 10 may be rotated in multiple directions. DUT 10 may, for example, be attached to a DUT support structure such as rod 52. Rod 52 may be connected to a movable base structure such as base 54. Using a motor or other positioning equipment at the upper end of rod 52, DUT 10 may be rotated about rotational axis 60 in the direction of arrow 62. Rod 52 may also be rotated about rotational axis 56 in the direction of arrow 58 by a motor or other positioning equipment in base 54. Rotating DUT 10 in this way may allow test system 22 to gather data for a variety of desired beam angles. It is inherent that the DUT 10 mounted on a rod like structure 52 with a hole will have a locking mechanism to hold the DUT assembly in place during rotation 62, paragraph [0071]).
Furthermore it should be noted that the recitation, one rotational axis comprises a locking mechanism, and/or the common interface comprises a locking mechanism is in the alternate, which requires only one of the recited elements to satisfy the claim requirements.
Mow et al fails to teach the limitation “wherein a spring is arranged in a region of the at least one rotational axis”.

Sutherland further teaches, the universal mount system includes a mount having barrel configured to receive the insert member of an accessory. Preferably, a locking mechanism on the mount engages the insert automatically, when the insert is positioned completely within the barrel. Further, the locking mechanism preferably engages the insert regardless of the rotational orientation of the insert. Interlocking splines on the insert member and along the barrel of the mount secure the insert at a desired rotational orientation. Virtually any accessory or piece of equipment can be adapted to include an insert member for use with the universal mounting system of the invention (paragraph [0040]).

One of the ordinary skill in the art would have been motivated to make this modification for releasably securing the antenna locking it in a rotational orientation as desired.

Regarding dependent claim 19, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 18.
Mow et al further teaches, wherein the at least one antenna comprises at least one feed antenna (paragraph [0051]).

Regarding dependent claim 20, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 18.
Mow et al further teaches, wherein the measurement method further comprises the step of: arranging the at least one rotational axis within an area directly below the device under test (figure 6).
7. Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mow et al (US 2011/0084887 A1), Sutherland et al (US 2008/0087211 A1) and in further view of Tankielun et al (US 2012/0286122 A1).
Regarding dependent claim 9, Mow et al (US 2011/0084887 A1) teaches the measurement system according to claim 1.

Tankielun et al (US 2012/0286122 A1), In a preferred embodiment, the holding means is suitable for holding the device for wireless communication together with a simulating device for simulating at least a part of a human body like a simulated human head and/or a simulated human hand. In an alternative embodiment, the holding means has inhomogeneous relative permittivity simulating at least a part of a human body. Both embodiments, have the advantage to permit the testing of influences of the human body during the OTA performance testing. The second embodiment is advantageous, because the holding means has not to be designed as to hold a wireless communication device together with a simulated human head or other part of the body. The holding means can be designed in the size of the device under test and the simulation of the part of the human body can be realized by using different holding devices simulating different parts and/or positions of the human body or another holding device for an OTA performance testing without any human body influences. The part of the human body can even be simulated by a cartridge. 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Mow et al and Sutherland et al teach by providing a simulating device for simulating at least a part of a human body like a simulated human head and/or a simulated human hand as taught by Tankielun et al. 
One of the ordinary skill in the art would have been motivated to make this modification such that an OTA performance testing without any human body influences can be performed.
9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mow et al (US 2011/0084887 A1), Sutherland et al (US 2008/0087211 A1) and in view of Taylor (US 2018/0343069 A1).
Regarding dependent claim 9, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al and Sutherland et al fails to explicitly teach, the different measurement setups comprise a measurement setup comprising one or more of head and hand phantoms.
Taylor (US 2018/0343069 A1) teaches, the over-the-air (OTA) performance of a wireless device is normally dependent on the antenna performance. The human body may affect the antenna performance since wireless device are often used in close proximity to a human body. To simulate a human body for the purpose of evaluating antenna performance of a wireless device, an anthropomorphic human body (or parts thereof) is often used. The term "phantom" as used herein refers to one or more parts of an anthropomorphic human body. Wireless devices are typically tested next to or attached to a human head model, which is called Specific Anthropomorphic Mannequin (SAM) head phantom. The SAM is designed to take into consideration the influences of blocking and reflection and/or absorption of radio waves by a human head. The SAM phantom has been standardized by the International Electrotechnical Commission (IEC) (paragraph [0009]). When a person holds a wireless device next to his or her head, this position is often referred to as a "speech communication mode." When a person holds a wireless device in his or her hand (e.g., for web browsing), this position is often referred to as a "data communication mode." In the data communication mode, the antenna performance of the wireless device may be affected by the human hand. The data communication mode can be 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Mow et al and Sutherland et al by providing a phantom (one or more parts of an anthropomorphic human body) as taught by Taylor.
One of the ordinary skill in the art would have been motivated to make this modification such that an OTA performance testing without any human body influences can be performed.
9. Claims 10, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mow et al (US 2011/0084887 A1), Sutherland et al (US 2008/0087211 A1) and in further view of Kildal (EP 3182619 A1).
Regarding dependent claim 10, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al and Sutherland et al fail to explicitly teach, wherein the different measurement setups comprise a measurement setup comprising a heavy-weight device under test. 
Kildal (EP 3182619 A1) teaches, the vehicle to be tested is located on a rotatable platform, which preferably can rotate the car 360 degrees. The platform is preferably arranged to be rotatable continuously or intermittently during measurement. The chamber may be intended and adapted for measurements of cars only, but may also be arranged for measurement of busses and trucks, as well as other 20 types of vehicles. The car/vehicle is preferably provided 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Mow et al and Sutherland et al teach by providing a platform for accommodating a vehicle, as taught by Kildal et al.
One of the ordinary skill in the art would have been motivated to make this modification such that an OTA performance testing of a vehicular communication device.

Regarding dependent claim 14, Mow et al (US 2011/0084887 A1) and Sutherland et al (US 2008/0087211 A1) teach the measurement system according to claim 1.
Mow et al (US 2011/0084887 A1), Sutherland et al (US 2008/0087211 A1) fail to explicitly teach, wherein the different measurement setups comprise a measurement setup comprising one of a radar, an automotive radar, a radar with a worm gear driven tilt device, and an automotive radar with a worm gear driven tilt device.
Kildal (EP 3182619 A1) teaches, According to the present invention, the vehicle to be tested is located on a rotatable platform, which preferably can rotate the car 360 degrees. The platform is preferably arranged to be rotatable continuously or intermittently during measurement. The chamber may be intended and adapted for measurements of cars only, but may also be arranged for measurement of busses and trucks, as well as other types of vehicles. The car/vehicle is preferably provided with a de- vice for wireless communication, such as for the 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Mow et al and Sutherland et al by providing a platform for accommodating a vehicle, as taught by Kildal et al.
One of the ordinary skill in the art would have been motivated to make this modification such that an OTA performance testing of a vehicular communication device.
10. Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mow et al (US 2011/0084887 A1), Sutherland et al (US 2008/0087211 A1) and in further view of Elfstrom et al (US 2018/0375593 A1).
Regarding dependent claim 12, Mow et al (US 2011/0084887 A1) teaches the measurement system according to claim 1.
Mow et al, Sutherland et al fails to explicitly teach, wherein the different measurement setups comprise a measurement setup comprising at least one device under test platform with at least one inlet and at least one outlet for warm or cool air. 
Elfstrom et al (US 2018/0375593 A1) teaches, the absolute measurement values in a normal condition may be used as a reference for the relative measurement conducted in extreme temperature condition. The extreme temperate condition measurement requires a new type of OTA test approach, where the communication node 103 is put in a rather small shielded anechoic chamber, where the temperature can easily be controlled. Also extreme conditions for vibration can be managed in this type of test location 105 (paragraph [0059]). This approach of handling 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Mow et al, Sutherland et al by providing for a temperature variation of the test chamber through an air flow, as taught by Elfstrom et al et al.
One of the ordinary skill in the art would have been motivated to make this modification such that a temperature variation of OTA performance for the DUT can be evaluated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858